DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed.
Claims 1, 13-14 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A server comprising: 
a controller configured to perform: 
receiving, from a printer, an initiation request for initiating a service, the service being for dispatching a color material cartridge to be installed to the printer; 
receiving, from the printer, cartridge information indicating a color material cartridge currently installed to the printer; 
in response to receiving the initiation request and the cartridge information, determining whether a first type of color material cartridge is currently installed to the printer, the first type of color material cartridge being used at the service; and 
in a case where it is determined that the first type of color material cartridge is not currently installed to the printer, outputting a dispatching request causing a dispatching process for dispatching the first type of color material cartridge, wherein the dispatching request is not outputted in a case where it is determined that the first type of color material cartridge is currently installed to the printer.
Kawai (US 2016/0292550) teaches an image recording apparatus includes a controller configured to control an image recorder to execute a 
However, Kawai does not teach the invention as claimed, especially in response to receiving the initiation request and the cartridge information, determining whether a first type of color material cartridge is currently installed to the printer, the first type of color material cartridge being used at the service; and 
in a case where it is determined that the first type of color material cartridge is not currently installed to the printer, outputting a dispatching request causing a dispatching process for dispatching the first type of color material cartridge, wherein the dispatching request is not outputted in a case where it is determined that the first type of color material cartridge is currently installed to the printer.
Nagasaki (US 2016/0292772) teaches an information processing apparatus includes a communication interface, a storage, and a controller. The controller is configured to acquire consumable item information including remaining amount information about a remaining amount of a 
However, Kawai does not teach the invention as claimed, especially in response to receiving the initiation request and the cartridge information, determining whether a first type of color material cartridge is currently installed to the printer, the first type of color material cartridge being used at the service; and 
in a case where it is determined that the first type of color material cartridge is not currently installed to the printer, outputting a dispatching request causing a dispatching process for dispatching the first type of color material cartridge, wherein the dispatching request is not outputted in a case where it is determined that the first type of color material cartridge is currently installed to the printer.
 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675